     Case 2:19-cv-01881-MCE-CKD Document 65 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE MILES, SR.,                                 No. 2:19-cv-01881-MCE-CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    DANIEL GARLAND, et al.,
15                        Defendants.
16

17           On July 13, 2021 defendants filed a motion to revoke plaintiff’s in forma pauperis status.

18   Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that

19   within thirty days of the date of this order, plaintiff shall file an opposition or a statement of non-

20   opposition to the motion. Failure to comply with this order will result in dismissal of this action

21   pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: September 1, 2021
                                                        _____________________________________
23
                                                        CAROLYN K. DELANEY
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27   12/mile1881.46osc.docx

28
                                                         1
